Title: From Thomas Jefferson to William Armistead Burwell, 28 January 1805
From: Jefferson, Thomas
To: Burwell, William Armistead


                  
                     Dear  Sir 
                     
                     Washington Jan. 28. 05.
                  
                  Your letter of the 18th. has been duly recieved and mr Coles consents to remain here till the 4th. of March, when I shall leave this place for Monticello and pass a month there. consequently if you can join me here the second week in April it will be as early as your absence could affect my convenience.   I have long since given up the expectation of any early provision for the extinguishment of slavery among us. there are many virtuous men who would make any sacrifices to effect it. many equally virtuous who persuade themselves either that the thing is not wrong, or that it cannot be remedied. and very many with whom interest is morality. the older we grow, the larger we are disposed to believe the last party to be. but interest is really going over to the side of morality. the value of the slave is every day lessening; his burthen on his master dayly increasing. interest is therefore preparing the disposition to be just; and this will be goaded from time to time by the insurrectionary spirit of the slaves. this is easily quelled in it’s first efforts; but from being local it will become general, and whenever it does it will rise more formidable after every defeat, until we shall be forced, after dreadful scenes & sufferings to release them in their own way which, without such sufferings we might now model after our own convenience. Accept my affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               